In an action, inter alia, for a permanent injunction, the plaintiffs appeal from an order of the Supreme Court, Putnam County (Hickman, J.), dated January 18, 1996, which denied their motion for a preliminary injunction and vacated a temporary restraining order.
Ordered that the order is affirmed, with costs.
The appellants have failed to demonstrate the requisite likelihood of success on the merits warranting the injunctive relief sought (see, Aetna Ins. Co. v Capasso, 75 NY2d 860; Jurlique, Inc. v Austral Biolab Pty., 187 AD2d 637). Rosenblatt, J. P., Pizzuto, Altman and Luciano, JJ., concur.